Citation Nr: 0218796	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  99-25 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for bilateral inguinal 
hernia.

(The issue of entitlement to service connection for 
bilateral pes planus will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to August 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the RO 
that denied the veteran's claims.  The veteran entered a 
notice of disagreement in October 1999.  A statement of 
the case was issued in November 1999.  The veteran 
perfected his appeal in November 1999.  The veteran 
provided testimony before the undersigned Board Member 
during a hearing at the RO in May 2002.

The Board's decision on the issue entitlement to service 
connection for a bilateral inguinal hernia disability is 
set forth below.  However, the Board is undertaking 
additional development on the issue of entitlement to 
service connection for bilateral pes planus, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the additional development is completed, the Board will 
provide notice as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After issuing the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing the remaining 
appellate issue.  


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim for service connection for a 
bilateral inguinal hernia has been accomplished.  

2.  Although no complaints, findings, or diagnosis of any 
current or history of hernia was noted on service entrance 
examination, the veteran's bilateral inguinal hernia 
disability clearly and unmistakably preexisted his entry 
into active military service.

3.  The veteran's preexisting bilateral inguinal hernia 
disability did not increase in severity during his period 
of active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002)).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim for service connection for bilateral 
inguinal hernia, as all notification and development 
action needed to render a fair decision that claim has 
been accomplished.

Through the February 1999 rating decision, the November 
1999 statement of the case, and correspondence from the 
RO, the veteran and his representative have been notified 
of the law and regulations governing entitlement to the 
benefits he seeks, the evidence which would substantiate 
his claims, and the evidence that has been considered in 
connection with his appeal.  Thus, the Board finds that 
the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
provided ample opportunity to submit information and 
evidence.  Moreover, as there is no indication that there 
is any existing, potentially relevant evidence to obtain, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
notify has been met.

The Board also finds that all necessary development has 
been accomplished.  Pertinent service medical records have 
been associated with the claims file, as have post-service 
records of private and VA medical treatment.  The veteran 
has undergone VA examination.  Significantly, the Board 
notes that neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, 
any existing pertinent evidence that is necessary for a 
fair adjudication of the claims that have not been 
obtained.  

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims, at this juncture, without first directing or 
accomplishing any additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

I.  Background

No complaint, finding, or diagnosis either of a bilateral 
inguinal hernia or history of bilateral inguinal hernia 
with prior surgeries was noted on entrance examination in 
June 1998.  On July 30, 1998 the veteran presented for 
treatment complaining of pain, left greater than right, in 
the old surgical sites.  He gave a history of left hernia 
repair 2 1/2 years prior to service and right hernia repair 
one year prior to service.  Examination was negative for 
hernia.  The assessment was lower abdominal strain with no 
evidence or symptoms suggesting hernia.

The veteran returned on July 31, 1998 again complaining of 
pain in the groin and inguinal area.  Examination showed 
no hernia appreciated, but noted tenderness of the 
abdomen.  He was seen again on August 4, 1998 with 
complaints of continued pain.  Examination was again 
negative for hernia.  The assessment was varicocele, left, 
and inguinal pain possibly from neurologic involvement.  
On August 4, 1998 the veteran was evaluated for an entry 
level medical separation.  That report shows that he was 
separated due to a pes planus condition.  His hernia 
condition was not mentioned.  

The report of a VA examination, conducted in January 1999, 
shows the veteran reporting that his bilateral hernias 
recurred in service.  He stated that with prolonged 
standing his hernias "bulge out".  He reported that he 
wears a truss.  Examination showed left reducible hernia, 
status post bilateral inguinal hernia repair.  Private 
medical records, dated in March 2002, show the veteran 
treated for a left varicocele.

II.  Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).  

Every person employed in the active military, naval, or 
air service shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at the time 
of examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was 
no aggravated by such service.  38 U.S.C.A. § 1111, 1137 
(West 1991).

A pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability was 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).  The 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, no hernia or history of hernia with surgery 
was noted on service entrance examination.  Hence, the 
veteran is entitled to the presumption of soundness as to 
a hernia disability.  However, the record contains clear 
and unmistakable evidence indicating that a hernia 
disability preexisted service, thus rebutting the 
presumption.  The veteran reported his prior bilateral 
inguinal hernias and surgeries during in-service medical 
treatment.  Those statements, coupled with the notations 
on in-service treatment records that the veteran surgical 
scars consistent with prior bilateral inguinal hernia 
surgeries, clearly indicate that a hernia disability 
preexisted service.  The question, then, is whether this 
preexisting disability was aggravated during his brief 
active military service.

A review of the evidence indicates that, during active 
service, the veteran was examined following complaints of 
groin pain on July 30 and 31, and August 4, 1998.  
However, each examination was negative for recurrence of 
hernia, notwithstanding the veteran's symptoms in the 
region of his inguinal hernia repairs.  While the Board 
notes that the veteran had reducible left hernia on VA 
examination in January 1999, this was five months after 
his separation from service, and there is no medical 
indication whatsoever that this hernia reoccurred as a 
result of aggravation during the veteran's short term of 
military service.  

The Board has considered the veteran's assertions in 
connection with this appeal.  However, as a layperson, his 
assertions, alone, do not constitute competent evidence of 
increased disability.  The veteran is competent to report 
any symptoms that he experienced (see Gregory v. Brown, 8 
Vet. App. 563, 569 (1996)), but does not have the 
appropriate medical training or expertise to diagnose 
those symptoms to be manifestations of increased 
disability (see Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Significantly, and the 
contemporaneous (in-service) medical evidence weighs 
against any finding that the pre-existing bilateral 
inguinal hernia condition permanently worsened in service, 
and the veteran has neither presented, nor alluded to the 
existence of, any contrary medical evidence (competent 
evidence that supports his assertions of a nexus between 
the current condition and service).  

Accordingly, the claim for service connection for a 
bilateral inquinal hernia must be denied.  In reaching 
this conclusion, For all the foregoing reasons, the appeal 
must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for bilateral inguinal hernia is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

